                      Case 1:19-cv-11044-JMF Document 27 Filed 03/30/20 Page 1 of 6



U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
 ------------------------------------------------------------------------ -X
                                                                           :
  M A M A D O U A L P H A DI A L L O,                                      :
                                                                           :
                                              Pl ai ntiff,                 :                                                                       1 9 - C V-1 1 0 4 4 (J M F)
                            - v-                                           :
                                                                           :                                                                           CI VI L C A S E
  C O R E L O GI C R E N T A L P R O P E R T Y S O L U TI O N S, L L C :                                                                        M A N A GE ME NT PL A N
                                                                           :                                                                      A N D S C H E D U LI N G
                                              D ef e n d a nt(s).          :                                                                              OR DER
                                                                           :
 ------------------------------------------------------------------------ X

            T his Ci vil C as e M a n a g e m e nt Pl a n a n d S c h e d uli n g Or d er is s u b mitt e d b y t h e p arti es i n
a c c or d a n c e wit h F e d. R. Ci v. P. 2 6(f)( 3).

1.          All p arti es [ c o ns e nt _ _ _ _ _ _ / d o n ot c o ns e n t _ _✔_ _ _ _] t o c o n d u cti n g all f urt h er pr o c e e di n gs
           b ef or e a U nit e d St at es M a gistr at e J u d g e, i n cl u di n g m oti o ns a n d tri al. 2 8 U. S. C. § 6 3 6( c).
           T h e p arti es ar e fr e e t o wit h h ol d c o ns e nt w it h o ut a d v ers e s u bst a nti v e c o ns e q u e n c es. [If all
           p arti es c o ns e nt, t h e r e m ai ni n g P ar a gr a p hs s h o ul d n ot b e c o m pl et e d. I nst e a d, wit hi n t hr e e
           ( 3) d a ys of s u b mitti n g t his Pr o p os e d C as e M a n a g e m e nt Pl a n a n d S c h e d uli n g Or d er, t h e
           p arti es s h all s u b mit t o t h e C o urt a f ull y e x e c ut e d N oti c e, C o ns e nt, a n d R ef er e n c e of a Ci vil
           A cti o n t o a M a gistr at e J u d g e, a v ail a bl e at htt ps:// n ys d. us c o urts. g o v/sit es/ d ef a ult/
           fil es/ 2 0 1 8- 0 6/ A O- 3. p df.]

2.          T h e p arti es [ h a v e _ _ ✔_ _ _ _ / h a v e n ot _ _ _ _ _ _] c o nf err e d p urs u a nt t o F e d. R. Ci v. P. 2 6(f).

3.         S ettl e m e nt dis c ussi o ns [ h a v e _ _✔_ _ _ _ / h a v e n ot _ _ _ _ _ _] t a k e n pl a c e.

4.        [ If a p pli c a bl e] C o u ns el h a v e dis c uss e d a n i nf or m al e xc h a n g e of i nf or m ati o n i n ai d of e arl y
           s ettl e m e nt a n d h a v e a gr e e d u p o n dis cl os ur e of t h e f oll o wi n g i nf or m ati o n wit hi n
           _ _ _ _ _ _ _ _ _ _ _ _ _ _ d a ys/ w e e ks:

           _C _o _u _ns_ _el_ _h as
                                 _ _ _alr_ _e _a _d _y_ _e_ng_ a_ g_ e_ d_ i_ n_ i_ nf
                                                                                    _ _or_ _ m_al_ _ dis
                                                                                                      _ _ c_ o_ v_ er
                                                                                                                   _ _y_,_ a_ n_ d_ _c _o _nti_ _n _u _es_ _t _o _d_o_ s_ o,_ _ _ _ _ _ _ _ _ _

           _i _n _ ai_ _d _ of
                            _ _ s_ettl
                                   _ _ _e _ m_e_nt_ _ dis
                                                       _ _ c_ ussi
                                                              _ _ _ _o _ns_ _a _n _d _c_o_urt-
                                                                                           _ _ _or_ _d _er_e_d_ _m_e_di_ ati
                                                                                                                         _ _ _o _n._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

           ______________________________________________________________________

           ______________________________________________________________________

           ______________________________________________________________________




         V ersi o n
             Case 1:19-cv-11044-JMF Document 27 Filed 03/30/20 Page 2 of 6



    A m e n d e d pl e a di n gs m a y n ot b e fil e d a n d a d diti o n al p arti es m a y n ot b e j oi n e d e x c e pt wit h
    l e a v e of t h e C o urt. A n y m oti o n t o a m e n d or t o j oi n a d diti o n al p arti es s h all b e fil e d
            _J _u _n _e _ 3 0, 2 0 2 0        _ . [ A bs e nt e x c e pti o n al cir c u mst a n c es, a d at e n ot m or e t h a n
    t hirt y ( 3 0) d a ys f oll o wi n g t h e i niti al pr etri al c o nf er e n c e. A n y m oti o n t o a m e n d or t o j oi n
    a d diti o n al p arti es fil e d aft er t h e d e a dli n e i n t his p ar a gr a p h will b e s u bj e ct t o t h e “ g o o d
    c a us e ” st a n d ar d i n F e d. R. Ci v. P. 1 6( b)( 4) r at h er t h a n t h e m or e l e ni e nt st a n d ar ds of F e d.
    R. Ci v. P. 1 5 a n d 2 1. ]

    I niti al dis cl os ur es p urs u a nt t o F e d. R. Ci v. P. 2 6( a)( 1) s h all b e c o m pl et e d n o l at er t h a n
     M a y 1 5, 2 0 2 0                  . [A bs e nt e x c e pti o n al cir c u mst a n c es, a d at e n ot m or e t h a n f o urt e e n
    ( 1 4) d a ys f oll o wi n g t h e i niti al pr etri al c o nf er e n c e.]

    [If a p pli c a bl e] T h e pl ai ntiff(s) s h all pr o vi d e HI P A A- c o m pli a nt m e di c al r e c or ds r el e as e
    a ut h ori z ati o ns t o t h e d ef e n d a nt(s) n o l at er t h a n _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.

    Dis c o v er y

             T h e p arti es ar e t o c o n d u ct dis c o v er y i n a c c or d a n c e wit h t h e F e d er al R ul es of Ci vil
             Pr o c e d ur e a n d t h e L o c al R ul es of t h e S o ut h er n Distri ct of N e w Y or k.

             All f a ct dis c o v er y s h all b e c o m pl et e d n o l at er t h a n _ S_ e_ pt_ _e _ m_ b_er_ _ 3_ 0,_ _ 2_ 0_ 2_ 0_ _ _ _ _ _. [ A d at e
             n ot m or e t h a n 1 2 0 d a ys f oll o wi n g t h e i niti al pr etri al c o nf er e n c e, u nl ess t h e C o urt fi n ds
             t h at t h e c as e pr es e nts u ni q u e c o m pl e xiti es or ot h er e x c e pti o n al cir c u mst a n c es.]

             T h e p arti es a gr e e t h at t h er e [is _ _ _✔ _ _ _ / is n o _ _ _ _ _ _] n e e d f or e x p ert dis c o v er y. If t h e
             p arti es a gr e e t h at t h er e is n o n e e d f or e x p ert dis c o v er y, all dis c o v er y s h all b e c o m pl et e d
             b y t h e d e a dli n e f or f a ct dis c o v er y, u nl ess — pri or t o t h at d at e — a p art y fil es, a n d t h e
             C o urt gr a nts, a l ett er- m oti o n s e e ki n g a n e xt e nsi o n f or p ur p os es of t a ki n g e x p ert
             dis c o v er y; a n y s u c h m oti o n s h o ul d e x pl ai n w h y e x p ert dis c o v er y h as b e c o m e n e c ess ar y
             a n d pr o p os e a s c h e d ul e f or s u c h dis c o v er y. [ If a n y p art y b eli e v es t h at t h er e is a n e e d f or
             e x p ert dis c o v er y, t h e p arti es s h o ul d c o m pl et e P ar a gr a p h 8( d). ]

             [If a p pli c a bl e] All e x p ert dis c o v er y, i n cl u di n g r e p orts, pr o d u cti o n of u n d erl yi n g
             d o c u m e nts, a n d d e p ositi o ns, s h all b e c o m pl et e d n o l at er t h a n _N_o_v_e _ m_ b_ er_ _ 1_ 3,_ _ 2_ 0_ 2_ 0_ _ _ _.
             [A bs e nt e x c e pti o n al cir c u mst a n c es, a d at e n ot m or e t h a n 4 5 d a ys fr o m t h e d at e i n
             P ar a gr a p h 8( b) (i. e., t h e c o m pl eti o n of all f a ct dis c o v er y). ]

             T h e p arti es s h o ul d n ot a nti ci p at e e xt e nsi o ns of t h e d e a dli n es f or f a ct dis c o v er y a n d e x p ert
             dis c o v er y s et f ort h i n t h e f or e g oi n g P ar a gr a p hs. R el at e dl y, t h e p arti es s h o ul d n ot m a k e a
             u nil at er al d e cisi o n t o st a y or h alt dis c o v er y ( o n t h e b asis of s ettl e m e nt n e g oti ati o ns or
             ot h er wis e) i n a nti ci p ati o n of a n e xt e nsi o n. If s o m et hi n g u nf or es e e n aris es, a p art y m a y
             s e e k a li mit e d e xt e nsi o n of t h e f or e g oi n g d e a dli n es b y l ett er- m oti o n fil e d o n E C F. A n y
             s u c h m oti o n m ust b e fil e d b ef or e t h e r el e v a nt d e a dli n e a n d m ust e x pl ai n w h y, d es pit e t h e
             p arti es’ d u e dili g e n c e, dis c o v er y c o ul d n ot b e c o m pl et e d b y t h e r el e v a nt d e a dli n e.




V ersi o n
                    Case 1:19-cv-11044-JMF Document 27 Filed 03/30/20 Page 3 of 6



9.        I nt eri m Dis c o v er y D e a dli n es

           a. I niti al r e q u ests f or pr o d u cti o n of d o c u m e nts s h all b e s er v e d b y _J _u _n _e _1,_ _2_0_2_0_ _ _ _ _ _ _ _ _ _.
              [A bs e nt e x c e pti o n al cir c u mst a n c es , a d at e n ot m or e t h a n t hirt y ( 3 0) d a ys f oll o wi n g t h e
              i niti al pr etri al c o nf er e n c e.]

           b. I nt err o g at ori es p urs u a nt t o R ul e 3 3. 3( a) of t h e L o c al Ci vil R ul es of t h e S o ut h er n Distri ct
               of N e w Y or k s h all b e s er v e d b y _J _u _n _e _ 1,_ _ 2_ 0_ 2_ 0_ _ _ _ _ _ _ _ _ _ _. [ A bs e nt e x c e pti o n al
               cir c u mst a n c es, a d at e n ot m or e t h a n t hirt y ( 3 0) d a ys f oll o wi n g t h e i niti al pr etri al
               c o nf er e n c e. ] N o R ul e 3 3. 3( a) i nt err o g at ori es ne e d t o b e s er v e d wit h r es p e ct t o
               dis cl os ur es a ut o m ati c all y r e q ui r e d b y F e d. R. Ci v, P. 2 6( a).

           c.        U nl ess ot h er wis e or d er e d b y t h e C o urt, c o nt e nti o n i nt err o g at ori es p urs u a nt t o R ul e
                    3 3. 3( c) of t h e L o c al Ci vil R ul es of t h e S o ut h er n Distri ct of N e w Y or k m ust b e s er v e d n o
                    l at er t h a n t hirt y ( 3 0) d a ys b ef or e t h e cl os e of dis c o v er y. N o ot h er i nt err o g at ori es ar e
                    p er mitt e d e x c e pt u p o n pri or e x pr es s p er missi o n of t h e C o urt.

           d.        U nl ess ot h er wis e or d er e d b y t h e C o urt, d e p ositi o ns of f a ct wit n ess es s h all b e c o m pl et e d
                    b y t h e d at e s et f ort h i n P ar a gr a p h 8( b).

                          i.    A bs e nt a n a gr e e m e nt b et w e e n t h e p arti es or a n or d er fr o m t h e C o urt, d e p ositi o ns
                               ar e n ot t o b e h el d u ntil all p arti es h a v e r es p o n d e d t o i niti al r e q u ests f or d o c u m e nt
                               pr o d u cti o n.

                         ii.    T h er e is n o pri orit y i n d e p ositi o n b y r e as o n of a p art y’s st at us as a pl ai ntiff or a
                               d ef e n d a nt.

                        iii.     A bs e nt a n a gr e e m e nt b et w e e n t h e p arti es or a n or d er fr o m t h e C o urt, n o n- p art y
                               d e p ositi o ns s h all f oll o w i niti al p art y d e p ositi o ns.

           e.        U nl ess ot h er wis e or d er e d b y t h e C o urt, r e q u ests t o a d mit s h all b e s er v e d b y n o l at er t h a n
                    t hirt y ( 3 0) d a ys b ef or e t h e cl os e of dis c o v er y.

           f.        A n y of t h e d e a dli n es i n P ar a gr a p hs 9( a) t hr o u g h 9( e) m a y b e e xt e n d e d b y t h e writt e n
                    c o ns e nt of all p arti es wit h o ut a p pli c ati o n t o t h e C o urt, pr o vi d e d t h at all f a ct dis c o v er y is
                    c o m pl et e d b y t h e d at e s et f ort h i n P ar a gr a p h 8( b).

           g. I n t h e e v e nt t h at t h er e is e x p ert dis c o v er y, n o l at er t h a n t hirt y ( 3 0) d a ys pri or t o t h e d at e
               i n P ar a gr a p h 8( b) (i. e., t h e c om pl eti o n of all f a ct dis c o v er y), t h e p arti es s h all m e et a n d
               c o nf er o n a s c h e d ul e f or e x p ert dis cl os ur e s, i n cl u di n g r e p orts, pr o d u cti o n of u n d erl yi n g
               d o c u m e nts, a n d d e p ositi o ns, pr o vi d e d t h at ( 1) e x p ert r e p ort(s) of t h e p art y wit h t h e
               b ur d e n of pr o of s h all b e d u e b e f or e t h os e of t h e o p p osi n g p art y’s e x p ert(s); a n d ( 2) all
               e x p ert dis c o v er y s h all b e c o m pl et e d b y t h e d at e s et f ort h i n P ar a gr a p h 8( c).

1 0.        All m oti o ns a n d a p pli c ati o ns s h all b e g o v er n e d b y t h e F e d er al R ul es of Ci vil Pr o c e d ur e, t h e
           L o c al R ul es of t h e S o ut h er n Distri ct of N e w Y or k, a n d t h e C o urt’s I n di vi d u al R ul es a n d
           Pr a cti c es ( a v ail a bl e at htt ps:// n ys d. us c o urts. g o v/ h o n-j ess e- m-f ur m a n ).

       V ersi o n
                    Case 1:19-cv-11044-JMF Document 27 Filed 03/30/20 Page 4 of 6



1 1.      I n t h e c as e of dis c o v er y dis p ut es, p arti es s h o ul d f oll o w L o c al Ci vil R ul e 3 7. 2 wit h t h e
           f oll o wi n g m o difi c ati o ns. A n y p art y wis hi n g t o r ais e a dis c o v er y dis p ut e wit h t h e C o urt m ust
           first c o nf er i n g o o d f ait h wit h t h e o p p osi n g p art y, i n p ers o n or b y t el e p h o n e, i n a n eff ort t o
           r es ol v e t h e dis p ut e. If t his m e et- a n d- c o nf er pr o c ess d o es n ot r es ol v e t h e dis p ut e, t h e p art y
           s h all, i n a c c or d a n c e wit h t h e C o urt’s I n di vi d u al R ul es a n d Pr a cti c es i n Ci vil C as es, pr o m ptl y
           fil e a l ett er- m oti o n, n o l o n g er t h a n t hr e e p a g es, e x pl ai ni n g t h e n at ur e of t h e dis p ut e a n d
           r e q u esti n g a n i nf or m al c o nf er e n c e. A n y l ett er- m oti o n s e e ki n g r eli ef m ust i n cl u d e a
           r e pr es e nt ati o n t h at t h e m e et- a n d- c o nf er pro c ess o c c urr e d a n d w as u ns u c c essf ul. A n y
           o p p ositi o n t o a l ett er- m oti o n s e e ki n g r eli ef s h all b e fil e d as a l ett er, n ot t o e x c e e d t hr e e
           p a g es, wit hi n t hr e e b usi n ess d a ys. C o u ns el s h o ul d b e pr e p ar e d t o dis c uss wit h t h e C o urt t h e
           m att ers r ais e d b y s u c h l ett ers, as t h e C o urt will s e e k t o r es ol v e dis c o v er y dis p ut es q ui c kl y,
           b y or d er, b y c o nf er e n c e, or b y t el e p h o n e. C o u ns el s h o ul d s e e k r eli ef i n a c c o r d a n c e wit h
           t h es e p r o c e d u r es i n a ti m el y f as hi o n; if a p art y w aits u ntil n e a r t h e cl os e of dis c o v e r y t o
           r ais e a n iss u e t h at c o ul d h a v e b e e n r ais e d e a rli e r, t h e p a rt y is u nli k el y t o b e g r a nt e d t h e
           r eli ef t h at it s e e ks, l et al o n e m o r e ti m e f o r dis c o v e r y.

1 2.        All c o u ns el m ust m e et i n p ers o n f or at l e ast o n e h o ur t o dis c uss s e ttl e m e nt wit hi n f o urt e e n
           ( 1 4) d a ys f oll o wi n g t h e cl os e of f a ct dis c o v er y.

1 3.        A bs e nt g o o d c a us e, t h e C o urt will n ot h a v e s u m m ar y j u d g m e nt pr a cti c e i n a n o n-j ur y c as e.
           S u m m ar y j u d g m e nt m oti o ns, if a p pli c a bl e, a n d a n y m oti o n t o e x cl u d e t h e t esti m o n y of
           e x p erts p urs u a nt t o R ul es 7 0 2- 7 0 5 of t h e F e d er al R ul es of E vi d e n c e a n d t h e D a u b ert v.
           M err ell D o w P h ar m a c e uti c als, I n c. , 5 0 9 U. S. 5 7 9 ( 1 9 9 3), li n e of c as es, ar e t o b e fil e d
           wit hi n t hirt y ( 3 0) d a ys of t h e cl os e of f a ct or e x p ert dis c o v er y ( w hi c h e v er is l at er). U nl ess
           ot h er wis e or d er e d b y t h e C o urt, o p p ositi o n t o a n y s u c h m oti o n is t o b e fil e d t w o ( 2) w e e ks
           aft er t h e m oti o n is s er v e d o n t h e o p p osi n g p art y, a n d a r e pl y, if a n y, is t o b e fil e d o n e ( 1)
           w e e k aft er s er vi c e of a n y o p p ositi o n.

1 4.        U nl ess ot h er wis e or d er e d b y t h e C o urt, wit hi n t h irt y ( 3 0) d a ys of t h e cl os e of all dis c o v er y,
           or, if a dis p ositi v e m oti o n h as b e e n fil e d, wit hi n t hirt y ( 3 0) d a ys of a d e cisi o n o n s u c h
           m oti o n, t h e p arti es s h all s u b mit t o t h e C o urt f o r its a p pr o v al a J oi nt Pr etri al Or d er pr e p ar e d
           i n a c c or d a n c e wit h t h e C o urt’s I n di vi d u al R ul es a n d Pr a cti c es a n d F e d. R. Ci v. P. 2 6( a)( 3).
           T h e p arti es s h all als o f oll o w P ar a gr a p h 5 of t h e C o urt’s I n di vi d u al R ul es a n d Pr a cti c es f or
           Ci vil C as es, w hi c h i d e ntifi es s u b missi o ns t h at m ust b e m a d e at or b ef or e t h e ti m e of t h e
           J oi nt Pr etri al Or d er, i n cl u di n g a n y m oti o ns i n li mi n e.

1 5.      If t his a cti o n is t o b e tri e d b ef or e a j ur y, j oi nt r e q u ests t o c h ar g e, j oi nt pr o p os e d v er di ct
           f or ms, a n d j oi nt pr o p os e d v oir dir e q u esti o ns s h all b e fil e d o n or b ef or e t h e J oi nt Pr etri al
           Or d er d u e d at e i n a c c or d a n c e wit h t h e C o urt’s I n di vi d u al R ul es a n d Pr a cti c es. J ur y
           i nstr u cti o ns m a y n ot b e s u b mitt e d aft er t h e J oi nt Pr etri al Or d er d u e d at e, u nl ess t h e y m e et
           t h e st a n d ar d of F e d. R. Ci v. P. 5 1( a)( 2)( A). If t his a cti o n is t o b e tri e d t o t h e C o urt,
           pr o p os e d fi n di n gs of f a ct a n d c o n cl usi o ns of l a w s h all b e fil e d o n or b ef or e t h e J oi nt Pr etri al
           Or d er d u e d at e i n a c c or d a n c e wit h t h e C o urt’s I n di vi d u al R u l es a n d Pr a cti c es.

1 6.        U nl ess t h e C o urt or d ers ot h er wis e f or g o o d c a us e s h o w n, t h e p arti es s h all b e r e a d y f or tri al
           t w o w e e ks aft er t h e J oi nt Pr etri al Or d er is fil e d.


1      V ersi o n
                       Case 1:19-cv-11044-JMF Document 27 Filed 03/30/20 Page 5 of 6



1 7.           T his c as e [is _ _ ✔_ _ _ _ / is n ot _ _ _ _ _ _] t o b e tri e d t o a j ur y.

1 8.           C o u ns el f or t h e p arti es h a v e c o nf err e d, a n d t h e pr es e nt b est esti m at e of t h e l e n gt h of tri al is
              _1-_ 3_ _d_a_y_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _.

1 9.           Ot h er iss u es t o b e a d dr ess e d at t h e I niti al Pr etri al C o nf er e n c e, i n cl u di n g t h os e s et f ort h i n
              F e d. R. Ci v. P. 2 6(f)( 3), ar e s et f ort h b el o w.

              _ N/_ _A _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

              __________________________________________________________________

              __________________________________________________________________

              __________________________________________________________________


                                 T O B E FI L L E D I N B Y T H E C O U R T I F A P P LI C A B L E:

            _ _ _ _ _ _ _ _ _ _ _ _ _ _ s h all fil e a m oti o n f or/t o _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ n o
l at er t h a n _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. A n y o p p ositi o n s h all b e fil e d b y _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.
A n y r e pl y s h all b e fil e d b y _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. At t h e ti m e a n y r e pl y is d u e, t h e m o vi n g p art y
s h all s u p pl y o n e c o urt es y h ar d c o p y of all m oti o n p a p ers b y m ail or h a n d d e li v er y t o t h e C o urt i n
a c c or d a n c e wit h t h e C o urt’s I n di vi d u al R ul es a n d Pr a cti c es.

           T h e p arti es s h all c o nt a ct t h e C h a m b ers of t h e M a gistr at e J u d g e                  t o t his c as e o n or
b ef or e _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ i n or d er t o s c h e d ul e s ettl e m e nt dis c ussi o ns u n d er his/ h er s u p er visi o n i n
or a b o ut _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.

            T h e p arti es s h all fil e a j oi nt l ett e r b y _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ i n di c ati n g w h et h er t h e y
w o ul d li k e t h e C o urt t o r ef er t h e c as e t o t h e assi g n e d M a gistr at e J u d g e a n d/ or t h e C o urt m e di ati o n
pr o gr a m f or s ettl e m e nt p ur p os es a n d, if s o, a p pr o xi m at el y w h e n t h e y b eli e v e a s ettl e m e nt
c o nf er e n c e s h o ul d b e h el d.

               T h e n e xt pr etri al c o nf er e n c e is s c h e d ul e d f or _ _ _ S_e_ pt_ _e _ m_ _b e_ r_ _3 _0,_ _2 _0 _2 _0 _ _ _ at
_ _3:_ _0 _0 _p._ _ m._ _ _ _ _ _ i n C o urtr o o m 1 1 0 5 of t h e T h ur g o o d M ars h all C o urt h o us e, 4 0 C e ntr e Str e et, N e w
Y or k, N e w Y or k 1 0 0 0 7.

            A bs e nt l e a v e of C o urt, b y T h u rs d a y of t h e w e e k p ri o r t o a n y f ut u r e c o nf e r e n c e , t h e
p arti es s h all fil e o n E C F a j oi nt l ett er, n ot t o e x c e e d t hr e e ( 3) p a g es, r e g ar di n g t h e st at us of t h e c as e.
T h e l ett er s h o ul d i n cl u d e t h e f oll o wi n g i n f or m ati o n i n s e p ar at e p ar a gr a p hs:

       ( 1) A st at e m e nt of all e xisti n g d e a dli nes, d u e d at es, a n d/ or c ut- off d at es;

       ( 2) A bri ef d es cri pti o n of a n y o utst a n di n g m oti o ns;

       ( 3) A bri ef d es cri pti o n of t h e st at us of dis c o v er y a n d of a n y a d diti o n al dis c o v er y t h at n e e ds t o
           b e c o m pl et e d;
          V ersi o n
                     Case 1:19-cv-11044-JMF Document 27 Filed 03/30/20 Page 6 of 6




            A list of all pri or s ettl e m e nt dis c ussi o ns, i n cl u di n g t h e d at e, t h e p arti es i n v ol v e d, w h et h er a n y
            t hir d- p art y ( e. g., M a gistr at e J u d g e, m e di at or, et c.) w as i n v ol v e d, a n d t h e a p pr o xi m at e
            d ur ati o n of s u c h dis c ussi o ns, if a n y;

            A st at e m e nt of w h et h er or h o w t h e C o urt c o ul d f a cilit at e s ettl e m e nt of t h e c as e (f or e x a m pl e,
            t hr o u g h a( n ot h er) s ettl e m e nt co nf er e n c e b ef or e t h e            M a gistr at e J u d g e or as p art of t h e
            C o urt’s M e di ati o n Pr o gr a m);

            A st at e m e nt of t h e a nti ci p at e d l e n gt h of tri al a n d w h et h er t h e c as e is t o b e tri e d t o a j ur y;

            A st at e m e nt of w h et h er t h e p arti es a nti ci p at e fili n g m oti o ns f or s u m m ar y j u d g m e nt; a n d

            A n y ot h er iss u e t h at t h e p arti es w o ul d li k e t o a d dr ess at t h e pr etri al c o nf er e n c e or a n y
            i nf or m ati o n t h at t h e p arti es b eli e v e m a y assist t h e C o urt i n a d v a n ci n g t h e c as e t o s ettl e m e nt
            or tri al.
            T his Or d er m a y n ot b e m o difi e d or t h e d at es h er ei n e xt e n d e d, e x c e pt b y f urt h er Or d er of t his
C o urt f or g o o d c a us e s h o w n. F urt h er, t h e us e of a n y alt er n ati v e dis p ut e r es ol uti o n m e c h a nis m d o es
n ot st a y or m o dif y a n y d at e i n t his Or d er. I n d e e d, u nl ess t h e C o urt ord ers ot h er wis e, p arti es
e n g a g e d i n s ettl e m e nt n e g oti ati o ns m ust pr o c e e d o n p ar all el tr a c ks, p urs ui n g s ettl e m e nt a n d
c o n d u cti n g dis c o v er y si m ult a n e o usl y. P arti es s h o ul d n ot ass u m e t h at t h e y will r e c ei v e a n e xt e nsi o n
of a n e xisti n g d e a dli n e if s ettl e m e nt n e g oti ati o ns f ail.

            A n y a p pli c ati o n t o m o dif y or e xt e n d t h e d at es h er ei n ( e x c e pt as pr o vi d e d i n P ar a gr a p h 9(f))
s h all b e m a d e i n a writt e n a p pli c ati o n i n a c c or d a n c e wit h C o urt’s I n di vi d u al R ul es a n d Pr a cti c es f or
Ci vil C as es a n d s h all b e m a d e n o f e w er t h a n t w o ( 2) b usi n ess d a ys pri or t o t h e e x pir ati o n of t h e d at e
s o u g ht t o b e e xt e n d e d. A bs e nt e x c e pti o n al cir c u mst a n c es, e xt e nsi o ns will n ot b e gr a nt e d aft er
d e a dli n es h a v e alr e a d y p ass e d.

            S O O R D E R E D.


D at e d: M ar c h 2 7, 2 0 2 0                                              ____________________________________
          N e w Y or k, N e w Y or k                                                    J E S S E M. F U R M A N
                                                                                   U nit e d St at es Distri ct J u d g e

 T h e i niti al pr etri al c o nf er e n c e pr e vi o usl y s c h e d ul e d f or A pril 1, 2 0 2 0 is h er e b y C A N C E L L E D.




        V ersi o n
